Order
PER CURIAM:
Danny L. Mackey appeals the decision of the Labor and Industrial Relations Commission denying him compensation from the Second Injury Fund (SIF). The Commission found that Mackey was permanently and totally disabled as a result of his last injury, alone. Thus, the Commission found no SIF liability and reversed the administrative law judge’s (ALJ) contrary determination. Mackey raises four points on appeal. First, he argues that the Commission exceeded its power in finding that his permanent, total disability was due to his last injury, alone, because that finding was neither certified by a physician nor based on objective medical findings, as required by section 287.190.6(2). Second, he argues that the Commission erred in substituting its opinion for the uncontradicted opinion of the medical expert concerning causation. Third, he argues that the Commission’s finding is contrary to the overwhelming weight of the evidence and is based on insufficient evidence. And finally, he argues that the Commission erred in finding the ultimate opinions of the physician and vocational expert not credible. Because we find that the Commission did not exceed its power, the Commission’s factual findings support the reversal of the ALJ’s ruling, and there is sufficient competent evidence in the record to support the Commission’s decision, we affirm. Rule 84.16(b).